If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



DONNA PITTS,                                                         UNPUBLISHED
                                                                     September 10, 2019
               Plaintiff-Appellant,

v                                                                    No. 345605
                                                                     Court of Claims
GOVERNOR,                                                            LC No. 18-000105-MZ

               Defendant-Appellee.


Before: JANSEN, P.J., and CAMERON and TUKEL, JJ.

PER CURIAM.

       Plaintiff Donna Pitts, in propria persona, appeals the Court of Claims’ opinion and order
granting summary disposition for defendant, the Governor of the State of Michigan. The motion
was premised on MCR 2.116(C)(7) (immunity by law), (8) (failure to state a claim), and (10) (no
genuine issue of material fact), and was granted under MCR 2.116(C)(7) based on the court’s
finding that defendant is immune from tort liability under the Governmental Tort Liability Act
(GTLA), MCL 691.1401, et seq. We affirm.

                                       I. BACKGROUND

        In April 2018, plaintiff filed an affidavit and claim in the small claims division of the
36th District Court against defendant. In her complaint, plaintiff alleged that, after it rained for
“four days” in February and April 2018, some parts of Michigan received Federal Emergency
Management Agency (FEMA) assistance while “south eastern Michigan did not.” Plaintiff
sought up to $6,000 in money damages. Although not expressly stated in the complaint,
plaintiff’s home, which is located in Wayne County, allegedly sustained damages as the result of
rain and she did not receive FEMA assistance purportedly because defendant failed to request it.

       Defendant responded to the complaint by filing a notice of transfer in the Court of Claims
and moving for summary disposition, in part under MCR 2.116(C)(7), on the grounds that the
governor is immune from liability under the GTLA. The Court of Claims accepted the transfer
of the case, determined that it had jurisdiction over it, and granted summary disposition for
defendant. In particular, the court found that because plaintiff asserts tort liability for actions
taken within the scope of defendant’s executive authority, for which defendant is immune under


                                                -1-
the GTLA, immunity applies and dismissal was proper under MCR 2.116(C)(7). Plaintiff filed
this appeal.

                              II. TRANSFER AND JURISDICTION

       Plaintiff first argues that the transfer of her case to the Court of Claims was not
necessary. Relatedly, plaintiff asserts that the Court of Claims lacked jurisdiction over her case
because MCL 600.6419(1)(a) is inapplicable, the court otherwise misconstrued the statutory
language to manipulate the outcome, and the wrong occurred in Detroit—not Lansing. We
disagree.

       Whether a transfer to the Court of Claims was proper is a question a law that this Court
reviews de novo. See Baynesan v Wayne State Univ, 316 Mich App 643, 650-653; 894 NW2d
102 (2016). Whether a lower court has jurisdiction is also a question that this Court reviews de
novo. Oakland Co v Dep’t of Human Servs, 290 Mich App 1, 7; 799 NW2d 566 (2010), rev’d
on other grounds 489 Mich 978 (2011).

        Under MCL 600.6404(3), “[a] transfer of a matter to the Court of Claims is
mandated . . . if (1) the matter is within the jurisdiction of the Court of Claims, (2) the matter was
pending on or is filed after the effective date of the amendatory act [i.e., the Court of Claims Act,
MCL 600.6401 et seq., as amended by 2013 PA 164], and (3) a notice of transfer is filed.”
Baynesan, 316 Mich App at 653. Subject to limited exceptions not applicable here, the Court of
Claims has exclusive jurisdiction “[t]o hear and determine any claim or demand . . . for
monetary . . . relief . . . against the state or any of its departments or officers . . . .” MCL
600.6419(1)(a). The Act defines “the state or any of its departments or officers,” in relevant part,
as an “officer . . . of this state . . . who reasonably believes that he or she is acting, within the
scope of his or her authority while engaged in or discharging a government function in the course
of his or her duties.” MCL 600.6419(7).

        In this case, plaintiff sued the governor, who is an officer of the State of Michigan, for his
alleged failure to request disaster relief funds from FEMA for portions of rain-affected
southeastern Michigan. Plaintiff’s lawsuit is, in essence, a tort claim requesting monetary
damages for alleged actions or omissions of defendant made that were within the scope of the
governor’s authority while discharging the functions of the office. Such a claim for monetary
damages against the highest elected official of the state plainly falls within the Court of Claims’
jurisdiction. See MCL 600.6419(1)(a). Further, the transfer of the case to the Court of Claims
was proper because the Court of Claims had jurisdiction over the matter, the case was filed in
2018 after the effective date of the amendatory act, and defendant filed a notice of transfer. See
Baynesan, 316 Mich App at 653. Accordingly, the Court of Claims properly accepted the
transfer of, and asserted jurisdiction over, plaintiff’s case.

         Plaintiff’s arguments to the contrary lack merit. Plaintiff, for example, cites MCL
600.6421(1), which permits a district court and the Court of Claims to exercise concurrent
jurisdiction over claims for which a right to jury trial exists. Plaintiff, however, does not explain
how this provision applies to this matter. Regardless, plaintiff expressly waived her right to a
jury trial when she filed her case in the small claims division using the affidavit and claim form.
Plaintiff also claims that MCL 600.6419(1)(a), the statute establishing the Court of Claims’

                                                 -2-
jurisdiction, is not applicable and “void,” but plaintiff fails to provide any cogent reasoning to
support this assertion. Plaintiff likewise accuses the Court of Claims judge of “[piecing]
together” parts of the statute to manipulate the outcome; plaintiff, however, does not provide a
sensical alternative reading of the relevant statutes to support her position. And, finally, plaintiff
implies that the matter should be heard in Detroit because that is where the alleged harm
occurred. Yet, plaintiff again fails to cite legal support for this assertion. “It is not enough for an
appellant in his brief simply to announce a position or assert an error and then leave it up to this
Court to discover and rationalize the basis for his claims, or unravel and elaborate for him his
arguments, and then search for authority either to sustain or reject his position.” Yee v
Shiawassee Co Bd of Comm’rs, 251 Mich App 379, 406; 651 NW2d 756 (2002) (quotation
marks and citation omitted). Plaintiff has provided only cursory treatment for her assertions, or
merely conclusory statements, without any citation to legal authority. Therefore, we consider her
arguments abandoned. Id.

                                  III. SUMMARY DISPOSITION

        Plaintiff next argues that the Court of Claims improperly granted defendant summary
disposition under MCR 2.116(C)(7). We disagree.

        This Court reviews the Court of Claims’ decision on a motion for summary disposition de
novo. The moving party is entitled to summary disposition under MCR 2.116(C)(7) if the
plaintiff’s claims are “barred because of immunity granted by law[.]” Odom v Wayne Co, 482
Mich 459, 466; 760 NW2d 217 (2008) (citation omitted).

        The moving party may support its motion for summary disposition under MCR
        2.116(C)(7) with affidavits, depositions, admissions, or other documentary
        evidence, the substance of which would be admissible at trial. The contents of the
        complaint are accepted as true unless contradicted by the evidence provided. [Id.
        (quotation marks omitted).]

        MCL 691.1407(5) provides that “[a] judge, a legislator, and the elective or highest
appointive executive official of all levels of government are immune from tort liability for
injuries to persons or damages to property if he or she is acting within the scope of his or her
judicial, legislative, or executive authority.” As the highest elected official of the state, it is plain
that this provision applies to defendant—the governor of this state. See Duncan v State, 284
Mich App 246, 271; 774 NW2d 89 (2009), rev’d on other grounds 486 Mich 1071 (2010). As
noted, plaintiff’s lawsuit is essentially a tort claim for money damages for alleged acts or
omissions that defendant undertook, which were within the scope of his executive functions.
Therefore, we conclude that defendant is entitled to immunity by law and the Court of Claims
did not err by granting summary disposition for defendant.

        Plaintiff fails to offer any cognizable legal reasons why reversal is required. Plaintiff, for
example, argues that defendant was not acting within the scope of his authority, but offers no
factual or legal support for this assertion. Plaintiff likewise asserts that immunity does not apply
because of “waiver and consent,” citing MCL 691.1401 through MCL 691.1419. Those
provisions cover the entire GTLA and plaintiff does not otherwise explain how defendant waived
immunity in this case. Because plaintiff cannot make baseless assertions and expect this Court to

                                                  -3-
conduct legal and factual research to support her claims, we also deem these arguments
abandoned. Yee, 251 Mich App at 406.

         Finally, plaintiff generally asserts that defendant improperly used summary disposition
and that plaintiff should have received a trial-like hearing by a jury or judge even though
“citizen[s] should not have to present evidence” or “can not [sic] do well.” Plaintiff’s belief
demonstrates a fundamental misunderstanding of the legal system and the procedural posture of
this case; plaintiff was given an opportunity to present evidence to the Court of Claims in her
response to defendant’s motion for summary disposition. Plaintiff’s failure to demonstrate that
defendant was not immune from tort liability, or that a genuine issue of fact otherwise existed for
trial, precluded her case from going before a jury or trier of fact. See Moll v Abbott Labs, Inc,
444 Mich 1, 26; 506 NW2d 816, (1993) (“[B]efore a jury [or trier of fact] is ever reached a
preliminary decision must always be made, namely, whether or not there is anything to go to a
jury.”) (quotation marks and citation omitted).

       Affirmed.



                                                            /s/ Kathleen Jansen
                                                            /s/ Thomas C. Cameron
                                                            /s/ Jonathan Tukel




                                                -4-